United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1052
                        ___________________________

                                Alemayehu Getachew

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              West Side Transport, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                             Submitted: August 7, 2014
                              Filed: August 13, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

     Alemayehu Getachew appeals after the district court1 dismissed his civil
complaint, in which Getachew raised various federal- and state-law claims related to

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
his employment with West Side Transport, Inc., and his subsequent termination.
Having carefully reviewed the record de novo and considered Getachew’s arguments
for reversal, we conclude that the district court properly dismissed the complaint for
the reasons explained in the court’s thorough order. Accordingly, we affirm. See 8th
Cir. R. 47B.
                       ______________________________




                                         -2-